DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 15 is objected to because of the following informalities: 
“said control mechanism” should read “said mechanism for controlling” to remain consistent with the remaining claim language.  Appropriate correction is required.
Election/Restrictions
Claims 3 and 5-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 June 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, “said control wheel set” lacks antecedent basis in the claims. For purposes of examination, “said control wheel set” is interpreted to mean “a control wheel set.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon US 2,873,573.
Regarding claim 1, Simon discloses a timepiece striking mechanism comprising a mechanism for controlling at least one hammer (7) which includes a first striking area (7a) arranged to strike, in a first direction of travel, a first resonant component (3) on a first striking surface (right side of 4a) when said at least one hammer moves from a recoiled position to a first impact position, wherein said at least one hammer includes, opposite to said first striking area (see Figs. 1 and 2; 1:38-2:2), a second striking area (7b) arranged to strike, in a second direction of travel opposite to said first direction of travel, when said at least one hammer recoils from said first impact position to said recoiled position, a second striking surface (left side of 4a) comprised, either in said first resonant component (3), or in a second resonant component distinct from the first resonant component, wherein said first resonant component (3) includes said second striking surface (left side of 4a), said first resonant component, either comprises said second striking surface in immediate proximity to said first striking surface from which said second striking surface is separated by the thickness of said first resonant component (see Figs. 1 and 2; 1:38-2:2), or is a gong or a disc-gong, or a bell or a comb, fixed in a cantilevered arrangement to a fixed structure (see Figs. 1 and 2; 1:38-2:2), comprised in said striking mechanism, at a first point of attachment, and such that the distance between said first point of attachment and said second striking surface which is different from the distance between said first point of attachment and said first striking surface, and further wherein, when said second resonant component includes said second striking surface, said first resonant component is a gong or disc-gong or a bell or a comb, fixed in a cantilevered arrangement to a structure of said striking mechanism at a first point of attachment, and said second resonant component is a gong or a disc-gong or a bell or a comb fixed in a cantilever arrangement to a structure of said striking mechanism at a second point of attachment.
Regarding claim 2, Simon further discloses the striking mechanism, wherein said first resonant component includes said second striking surface in immediate proximity to said first striking surface, from which said second striking surface is separated by the thickness of said first resonant component (see Figs. 1 and 2; 1:38-2:2).

Regarding claim 4, Simon further discloses the striking mechanism, wherein said hammer comprises a first fork (7a, 7b) arranged to straddle said first resonant component and which includes, on either side of said first resonant component , said first striking area and said second striking area (see Figs. 1 and 2; 1:38-2:2).
Regarding claim 19, Simon further discloses a timepiece mechanism comprising a striking mechanism, and an actuator able to be operated by a user to drive said control wheel set, and/or a timepiece movement (M) able to drive said control wheel set (see Figs. 1 and 2; 1:38-2:2).

Regarding claim 20, Simon further discloses a watch comprising a timepiece movement (M) (see Figs. 1 and 2; 1:38-2:2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view of Warton US 2,058,646.
Regarding claim 15, Simon discloses the striking mechanism as described in the paragraphs above.
Simon does not disclose the striking mechanism wherein said control mechanism includes a control wheel set arranged to control the movement of at least one pallet lever, in turn arranged to control a movement of at least one said hammer from its recoiled position to its impact position.
However, Warton discloses a striking mechanism, wherein said control mechanism includes a control wheel set (24) arranged to control the movement of at least one pallet lever (21), in turn arranged to control a movement of at least one said hammer (18) from its recoiled position to its impact position see Fig. 1; 2:39-3:25.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the striking mechanism of Simon as suggested by Warton because doing so allows the device to regulate the control of the ringing of the resonant mechanism.
	Regarding claim 16, Simon and Warton as described in the paragraphs above further disclose the striking mechanism, wherein said control wheel set includes a wheel, and in that wherein said at least one pallet lever has two beaks alternatively meshing with said wheel, see Warton Fig. 1; 2:39-3:25.
Regarding claim 17, Simon and Warton as described in the paragraphs above further disclose the striking mechanism, wherein said at least one pallet lever is at least pivotally joined to at least one said hammer , to pivot with respect to a fixed structure see Warton Fig. 1; 2:39-3:25..
Regarding claim 18, Simon and Warton as described in the paragraphs above further disclose the striking mechanism, wherein said at least one pallet lever is integral with at least one said hammer see Warton Fig. 1; 2:39-3:25..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844